Citation Nr: 1113725	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefits' purposes.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty during World War II, from September 1942 to October 1945.  He died in September 1988.  The Appellant is requesting recognition as his lawful surviving spouse for VA benefits' purposes.  She appealed to the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying her this standing.

The Board has advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Since, however, there is an outstanding hearing request, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In her September 2008 substantive appeal (on VA Form 9), the Appellant indicated that she wanted a hearing at the RO before a Member (Veterans Law Judge) of the Board - also commonly referred to as a Travel Board hearing.

A development worksheet later dated in December 2010 indicates the case was ready to be certified to the Board, but that the VA Form 9 was missing from the file, which, according to the Veterans Appeals Contact and Locator System (VACOLS), i.e., VA's appeals tracking records system, had been received 2 years earlier.  Consequently, the Appellant was to receive an apology and another VA Form 9 to complete, on which she would have the opportunity to verify whether she still wanted a hearing and, if so, the specific type and location.  A handwritten notation on the bottom of this worksheet, however, indicates the original VA Form 9 subsequently was located; it had been misfiled.  The RO then went ahead and certified the appeal to the Board, but without fulfilling this hearing request.

The Appellant is entitled to this hearing before deciding her appeal, so it must be scheduled.  38 C.F.R. §§ 20.700, 20.704 (2010).  Accordingly, her claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Appellant for a Travel Board hearing at the earliest opportunity (or, if she agrees and it is more convenient or sooner, a videoconference hearing).  Notify her of the date, time, and location of her hearing.  Put a copy of this letter in the claims file.  If, for whatever reason, she changes her mind and elects not to have a hearing, or she fails to report for the scheduled hearing, then also document this in the claims file.

The Appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



